                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

KEVIN JONES                                       §

VS.                                               §                  CIVIL ACTION NO. 9:19cv16

CAPTAIN C. FERRELL                                §

                                 ORDER ADOPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION

        Kevin Jones, proceeding pro se, filed the above-styled lawsuit. The court referred this matter
to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration pursuant to

applicable orders of this court. The magistrate judge has submitted a Report and Recommendation

of United States Magistrate Judge recommending that this lawsuit be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(g).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.



                So Ordered and Signed
                Oct 12, 2019
